Citation Nr: 1204567	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome, gastroesophageal reflux disease, a hiatal hernia, constipation, and diarrhea.

4.  Entitlement to service connection for a bilateral foot disorder, to include flat feet.

5.  Entitlement to service connection for a respiratory disorder, to include rhinitis and a sinus disorder.

6.  Entitlement to service connection for sexual dysfunction, to include erectile dysfunction.

7.  Entitlement to a compensable rating for service-connected tinea cruris.

8.  Whether the March 2005 rating decision was clearly and unmistakably erroneous (CUE) in denying service connection for mild transient peripheral neuropathy of the hands and feet.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July to October 2002 and from January 2003 to May 2004; he also had additional duty with the National Guard.  

In April 2009, the Board of Veterans' Appeals (Board) granted a 70 percent rating for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to June 1, 2006 and granted a 100 percent rating for PTSD beginning June 1, 2006.  The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a gastrointestinal disorder, a bilateral foot disorder, a respiratory disorder, sexual dysfunction, entitlement to a compensable rating for tinea cruris, and entitlement to a total disability rating based on individual unemployability due to 
service-connected disability were remanded to the Department of Veterans Affairs (VA) regional office in Des Moines, Iowa (RO) to obtain all service treatment records and to provide the Veteran with the current schedular criteria for skin disorders.  Additional service records were subsequently added to the file and the Veteran was provided the current schedular criteria for the skin in the October 2011 Supplemental Statement of the Case.
Based on the above, there has been substantial compliance with the April 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

For reasons discussed hereinbelow, the issues of entitlement to service connection for a gastrointestinal disorder, a bilateral foot disorder, a respiratory disorder, and sexual dysfunction are REMANDED to the RO.  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for bilateral hearing loss and for tinnitus, as well as his claim for a compensable evaluation for service-connected tinea cruris and whether the March 2005 rating decision was CUE in denying service connection for mild transient peripheral neuropathy of the hands and feet; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he has hearing loss and tinnitus due to service are not competent.

3.  The findings on VA audiological evaluation in September 2007 are competent, credible, and highly probative.

4.  The Veteran does not have hearing loss due to service.

5.  The Veteran does not have tinnitus due to service.

6.  The Veteran's skin disorder does not involve any functional impairment and covers less than one percent of the total body area or exposed area.

7.  The record does not establish an error of fact or law in the prior rating decision dated in March 2005 that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty; nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   

2.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2011).

3.  The criteria for the assignment of a compensable evaluation for 
service-connected tinea cruris are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7813, 7806 (2011).

4.  The March 2005 rating decision that denied service connection for mild transient peripheral neuropathy of the hands and feet does not contain CUE.  38 U.S.C.A. 
§§ 1155, 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.155, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 


The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters were sent to the Veteran in October 2006 and June 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

Notice to the Veteran involving an increased rating was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in January 2008 that informed him of the requirements needed to establish entitlement to an increased rating.  

The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged; thus, no further factual development would be appropriate.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348   (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect). 

In accordance with the requirements of VCAA, the October 2006, June 2007, and January 2008 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after either letter.  

The Veteran was informed in the October 2006 and June 2007 letters as to disability ratings and effective dates if his claims were granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiological examination was conducted in September 2007 and a skin examination was conducted in April 2010.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Service Connection Claims

The Veteran seeks service connection for bilateral hearing loss and for tinnitus.  He has contended that these problems are related to service.  Because the evidence does not show either a bilateral hearing loss or tinnitus due to service, the preponderance of the evidence is against the claims and the appeals will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Audiograms in March 2002 and September 2003 are within the VA definition of normal, with bilateral pure tone thresholds of 15 decibels or lower at the relevant frequencies.  The Veteran's service treatment records do not contain any complaints or findings of hearing loss or tinnitus.  He marked "no" on his May 2004 Post-Deployment Health Assessment to the question of whether he had had "ringing in the ears" during his deployment.

According to an August 2006 statement from T.I., who served with the Veteran in 2003-2004, the Veteran told him that he had ringing in his ears during deployment.

The Veteran complained on VA audiological evaluation in December 2006 of noise exposure in service that resulted in hearing loss and tinnitus.  Although the test results showed severe hearing loss in the right ear and moderately severe loss in the left ear, the examiner indicated that the test results did not represent his true hearing acuity because the Veteran would not or could not respond reliably.  The examiner suggested that the Veteran should be retested.

Another VA audiological evaluation was conducted in September 2007, which included a review of the claims files.  This examiner showed normal hearing in the right ear at the relevant frequencies and hearing loss beginning at 3000 hertz in the left ear.  These results were considered more reliable than those obtained in December 2006.  The examiner concluded that, since there is no claim of hearing loss recorded for either ear until December 2006, it is less likely as not that his hearing loss is related to military service, and might be related to noise exposure during the Veteran's civilian work in construction.  Because the Veteran marked "no" to "ringing in the ears" on his post-deployment and discharge evaluation in 2004, tinnitus was not caused or aggravated by service.

The Board has considered the Veteran's written statements and the August 2006 support statement.  The Veteran is competent to report his complaints of hearing loss and tinnitus.  However, because there is no notation of hearing loss or tinnitus in service and because a nexus opinion, which is based on a review of the claims files and examination of the Veteran, is against the claim, the Board finds that the lay contentions to not be credible because the objective evidence of record does not substantiate his allegations.  Consequently, the preponderance of the evidence is against the claims, and the claims for service connection for bilateral hearing loss and tinnitus are denied.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claim

The Veteran was granted service connection for tinea cruris by rating decision in March 2005, which assigned a noncompensable rating effective May 11, 2004.  

The Veteran contends that his tinea cruris is more severely disabling than is reflected by the currently assigned rating.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence does not warrant a compensable rating for the disorder, and the claim will be denied.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  

The Veteran was granted service connection for tinea cruris by rating decision in March 2005 and assigned a noncompensable evaluation, effective May 11, 2004, under Diagnostic Code 7813.  
The Veteran's claim for an increased evaluation for his skin condition was received by VA in May 2006.  

The schedular criteria for evaluating scars have undergone revision since the Veteran filed his claim.  The amendment, affecting Diagnostic Codes 7800-7805, was revised effective October 23, 2008.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Although the implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008, the issue was remanded in April 2009 to provide the Veteran with the new rating criteria, which was accomplished in a June 2009 letter.  As such, the Board has evaluated the appellant's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  

There is no precedential case law or General Counsel opinion that prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule in Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled, in part, by Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003), that the appellant is entitled to the most favorable of the versions of a regulation that was revised during his appeal, allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective date of the new regulation.  See 38 C.F.R. § 4.118 (2011). 

The RO evaluated the disorder as noncompensably (0 percent) disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis, to include tinea cruris, is rated as disfigurement of the head, face, or neck; as scars; or as dermatitis, depending on the predominant disability. 

Prior to October 23, 2008, the criteria for evaluating scars provided that a 10 percent evaluation was warranted for scars (other than head, face, or neck) that are deep or cause limited motion in an area or areas exceeding six square inches.  A 20 percent evaluation is warranted for such scars in an area or areas exceeding 12 square inches.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Notes (1) and (2) (2008). 

Under Diagnostic Code 7802, scars (other than head, face, or neck) that are superficial and that do not cause limited motion in an area or areas of 144 square inches or greater warrants a 10 percent evaluation.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 and Notes (1) and (2) (2008). 

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 and Notes (1) and (2) (2008). 

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Diagnostic Code 7805 provides that scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Effective October 23, 2008, the criteria for evaluating scars was amended.  A 10 percent evaluation is warranted for scars that are deep and nonlinear in area or areas of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (1) (2011). 

A 10 percent evaluation is warranted for scars that are superficial and nonlinear in area or areas of at least 144 square inches.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 and Note (1) (2011). 
A 10 percent evaluation is warranted for 1 to 2 scars that are unstable or painful.  A 20 percent evaluation is warranted for 3 or 4 scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin associated with the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 and Notes (1) and (2) (2011). 

For other scars and other effects of scars evaluated under diagnostic codes 7801, 7802 and 7804, evaluate any disabling effect(s) not considered in a rating provided under the referenced diagnostic codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011). 

Under Diagnostic Code 7806, under both the old and new criteria, a noncompensable evaluation is warranted for dermatitis where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

On VA skin evaluation in September 2006, the Veteran complained of a continuing rash in his groin with flare ups approximately once a month that lasted about a week, for which he applied ointment and took pills.  Physical examination showed diffuse redness in both groin creases with two small papules on the left side.  The rash was noted to be less than one percent of the Veteran's total body area and was normally covered by clothing.  The diagnosis was erythrasma, mild.  

On VA skin evaluation in April 2010, the Veteran complained of a continuing rash in his groin, for which he obtained some relief with medications.  Pruritis was his main complaint.  Physical examination showed classic tinea cruris dermatitis in the bilateral inguinal folds, brownish in color with distinct borders but no secondary infection, bleeding, or scales.  The rash was noted to be less than one percent of the Veteran's total body area and was zero percent of the exposed body area.  The diagnosis was tinea cruris.  It was noted that the disability did not result in any disability.

The Board finds that a compensable rating is not warranted for the Veteran's service-connected skin disorder under either the old or new schedular criteria because the evidence does not show symptomatology that more nearly approximates the criteria for a compensable rating under any of the applicable Diagnostic Codes, which involve symptomatology such as scars that are painful, unstable, or deep, that cause limitation of function, or that cover an area of at least 5 percent of the body or the exposed skin.  In fact, Diagnostic Code 7806 provides a zero percent rating when, as in this case, less than 5 percent of the entire body or exposed area is involved.

The Veteran is competent to report his skin symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted decision; however, the September 2006 and April 2010 evaluations for VA purposes do not shown the severity required for a compensable rating.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of that assigned is provided for certain manifestations of the 
service-connected tinea cruris, but the medical evidence reflects that those manifestations are not present in this case, as discussed hereinabove.

In fact, it was noted in April 2010 that the Veteran's skin disorder did not cause any impairment.  Consequently, the medical evidence does not show that his service-connected tinea cruris would markedly interference with employment.  Further, there is no evidence that the Veteran has been hospitalized due to the disability.  Accordingly, the RO's decision not to submit this case for extraschedular consideration was correct.


CUE Claim

It has been contended by and on behalf of the Veteran that the March 2005 rating decision denying service connection for mild transient peripheral neuropathy of the hands and feet was CUE because the Veteran complained in service of numbness and tingling of the extremities.  

Final decisions may be reversed or amended where evidence establishes that clear and unmistakable error existed.  38 C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].  

Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b).  In other words, the Board cannot apply the benefit of hindsight to its evaluation of the March 2005 decision in determining whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The law and regulations pertaining to service connection in effect in March 2005 provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 310 (2005).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2005).  

An initial claim of service connection for numbness of the hands was received by VA in September 2004.  

A claim for mild transient peripheral neuropathy of the hands and feet was denied by rating decision in March 2005 because there was no diagnosis or treatment for the condition.  The Veteran was notified of the denial later in March 2005 but did not timely appeal.  

The Veteran submitted a claim based on CUE in the March 2005 denial of service connection for mild transient peripheral neuropathy of the hands and feet in August 2006, and a May 2009 rating decision did not find CUE in the March 2005 rating decision.  The Veteran timely appealed.

The Board first must emphasize that the Court has consistently stressed the rigorous nature of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

"Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313-4.  

The Board notes that the evidence on file at the time of the March 2005 rating decision consisted of the Veteran's service treatment records and a December 2004 VA examination report.  

The service treatment records reveal that the Veteran complained on his May 2004 Assessment of a history of numbness or tingling in the hands or feet.  On VA evaluation in December 2004, which included review of the claims files, the Veteran complained of numbness and tingling in his legs.  Physical examination was considered normal, and the diagnosis was history of mild transient peripheral neuropathy of the hands and feet with normal examination.

Even though the Veteran complained of numbness or tingling in May 2004, no abnormality was found on VA examination in December 2004.  

Although the Veteran believes that service connection should have been granted for mild transient peripheral neuropathy of the hands and feet, his contention cannot be viewed as asserting more than a disagreement as to how the RO weighed the evidence in March 2005 in denying the claim of service connection for mild transient peripheral neuropathy of the hands and feet.  

Hence, this is not a case where it is asserted that either the correct facts, as they were known at the time, were not before the RO or that the statutory and regulatory provisions extant at the time were incorrectly applied, as is required for a finding of CUE.  See Oppenheimer, 1 Vet. App. 370 (1991).  

Neither the Veteran nor his attorney can be found to have advanced specific assertions of undebatable error that would meet the stringent definition of CUE.  

Consequently, without more, the Board can find no basis for concluding that there was CUE in the RO's March 2005 rating decision that denied service connection for mild transient peripheral neuropathy of the hands and feet.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A compensable evaluation for service-connected tinea cruris is denied.

The March 2005 rating decision does not contain CUE in denying service connection for mild transient peripheral neuropathy of the hands and feet, and the appeal is denied.  


REMAND

The Veteran's service treatment records reveal complaints of an upset stomach and difficulty breathing.  According to VA treatment records for April 2006, the Veteran reported that he had had dyspnea and digestive problems since service.  No VA evaluation with nexus opinion has been obtained to determine whether the Veteran has a current gastrointestinal and/or respiratory disability due to service.  Although the Veteran has complained of a foot disorder and sexual dysfunction due to service, there has been no post-service evaluation with nexus opinion on these disabilities.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a gastrointestinal disorder, respiratory disorder, foot disorder, and/or sexual dysfunction since April 2011, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the RO must arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any gastrointestinal disability, to include irritable bowel syndrome, gastroesophageal reflux disease, a hiatal hernia, constipation, and diarrhea.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any gastrointestinal disability found is causally related to service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any respiratory disability, to include rhinitis and a sinus disorder.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any respiratory disability found is causally related to service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any foot disability, to include flat feet.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any foot disability found is causally related to service.
c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  The RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any sexual dysfunction, to include erectile dysfunction.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any sexual dysfunction found is causally related to service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

6.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

7.  The RO will notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an aforementioned examination, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

8.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for a gastrointestinal disorder, for a respiratory disorder, for a foot disorder, and for a sexual disorder.  If any of the benefits sought on appeal remains denied, the Veteran and his attorney will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of these claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


